             Case 1:19-cv-11233-RA-DCF Document 25 Filed 12/23/20 Page 1 of 1


                                                                       USDC-SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC#:
 BIENVENIDO CEDENO,                                                    DATE FILED:

                               Plaintiff,
                                                                        19-CV-11233 (RA)
                          v.
                                                                              ORDER
 LONG ISLAND RAILROAD COMPANY,

                               Defendant.



RONNIE ABRAMS, United States District Judge:

          As discussed in yesterday’s conference, no later than January 6, 2021, the parties shall file a joint

letter informing the Court of the following:

          1. Whether the parties are amenable to a bench trial, or whether they intend to have a trial by

jury.

          2. If the parties are amenable to a bench trial, whether they wish to have that trial remotely or in

person.

          3. Which dates the parties and their counsel are available for trial.

SO ORDERED.

Dated:       December 23, 2020
             New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
